Case: 1:18-cr-00587-.]G Doc #: 1 Filed: 10/11/18 1 of 2. Page|D #: 1

IN THE UNITED STATES DlSTRlCT COURT

 

FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) 1 N D 1 C T M E N T
) ._
Plaintiff, )
)
v. )
)
LEON P. ROBINSON, III, ) (b)(l)(C) and 853, United States
) Code 1 , mt » z _ l
D@f€ndam. ) di§lj§;a §W§ t
COUNT 1
(Distribution of Heroin, in Violation of 21 U.S.C. §§ 841(a)(1) and (b)(l)(C))
The Grand Jury charges:
1. On or about July 19, 2018, in the Northern District of Ohio, Eastern Division,

Defendant LEON P. ROBINSON, Ill did knowingly and intentionally distribute approximately
;35 grams of a mixture or substance containing a detectable amount of heroin, a Schedule I
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(l)(C)-

COUNT 2
(Distribution of Heroin and Fentanyl, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(l)(C))

The Grand Jury further charges:
2. On or about July 25 , 2018, in the Northern District of Ohio, Eastern Division,
Defendant LEON P. ROBINSON, lll did knowingly and intentionally distribute approximately

.14 grams of a mixture or substance containing a detectable amount of heroin, a Schedule l

Case: 1:18-cr-00587-.]G Doc #: 1 Filed: 10/11/18 2 of 2. Page|D #: 2

controlled substance, and fentanyl, a Schedule ll controlled substance, in violation of Title 21,
United States Code, Sections 841(a)(1) and (b)( 1)(C).

C()UNT 3
(Distribution of Fentanyl, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(l)(C))

The Grand Jury further charges:

3. On or about August 8, 2018, in the Northern District of Ohio, Eastern Division,
Defendant LEON P. ROBINSON, III did knowingly and intentionally distribute approximately
.42 grams of a mixture or substance containing a detectable amount of fentanyl, a Sehedule ll
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(l)(C)-

FORFEITURE
The Grand Jury further charges:

k 4. For the purpose of alleging forfeiture pursuant to 21 U.S.C. § 853, the allegations
of Counts 1 through 3 are incorporated herein by reference As a result of the foregoing
offenses, Defendant LEON P. ROBINSON, III shall forfeit to the United States any and all
property constituting, or derived from, any proceeds he obtained, directly or indirectly, as the
result of such violations; any and all of his property used or intended to be used, in any manner

or part, to commit or to facilitate the commission of such violations.

A TRUE BILL.

Original document - Signatures on file With the Clerk of Courts, pursuant to the E-Government

Act of 2002.

